internal_revenue_service number release date index number ------------------ ----------------------------- ----------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication n a person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-125738-06 date date legend employer ------------------------------------------------------------------------------------------------- ----------------------- ------------------------------------------ ------------------------------ trust plan dear ----------- this responds to your letter of date and subsequent correspondence of date and date requesting rulings concerning the proper federal_income_tax treatment under sec_106 of the internal_revenue_code code of retiree health benefits provided to eligible employees their spouses and dependents employer proposes to establish a_trust for the benefit of eligible retiring employees their spouses and dependents the trust funds will be used to pay for retiree health benefits payable under the plan under the plan retiree health benefits are limited to employees who regularly work hours or more per week and who meet a day waiting_period coverage under the plan will be automatic for eligible employees and an eligible_employee cannot elect in or out of coverage employer will contribute to the trust amounts as specified in the plan or by resolution of the employer no other person will be permitted to make contributions the employer’s contribution will include the following discretionary contributions to be made by the employer on behalf of all participating employees contributions of all or a portion of employees’ accumulated and unused vacation and sick leave upon retirement and contributions of all or a portion of employees’ annual excess vacation and sick leave that would otherwise be forfeited or paid out at year end in accordance with the plan’s procedures and prior to the beginning of each plan_year the employer will designate plr-125738-06 the amounts for the discretionary employer contributions to be contributed to the trust and the percentage or fixed amount of the vacation and sick leave to be contributed to the trust also the employer will in its sole discretion establish a contribution amount applicable to vacation and sick leave accrued prior to the effective date of the plan all contribution amounts will be determined in the sole discretion of the employer and under no circumstances will employees be permitted to decide the discretionary employer contributions to be contributed to the trust or the amount or percentage of their vacation and sick leave to be contributed to the trust the plan provides that under no circumstance may the retired eligible_employee or the retired eligible employee’s spouse or dependents receive any unused amounts at any time in cash or other_benefits following the participant’s death unused amounts shall continue to carryover for the benefit of the participant’s spouse and dependents after the death of the surviving_spouse and dependents any amounts not applied to reimburse medical_expenses will be forfeited sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 of the code provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations states that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee the employee’s spouse or the employee’s dependents as defined in sec_152 of the code the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a plr-125738-06 if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer or the taxpayer's spouse or dependents as defined in sec_152 sec_1_105-2 of the regulations provides that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by the taxpayer for the prescribed medical_care are excludable from gross_income thus sec_105 does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care part i of notice_2002_45 2002_2_cb_93 describes the tax treatment of health reimbursement arrangements hras the notice explains that a tax-favored hra is an arrangement that is paid for solely by the employer and not pursuant to a salary reduction election or otherwise under a sec_125 cafeteria_plan reimburses the employee for medical_care expenses as defined in sec_213 incurred by the employee or by the employee’s spouse or dependents and provides reimbursements up to a maximum dollar amount with any unused portion of that amount at the end of the coverage period carried forward to subsequent coverage periods part iv of notice_2002_45 emphasizes that employer contributions to an hra may not be attributable to salary reduction or otherwise provided under a sec_125 cafeteria_plan an accident_and_health_plan funded pursuant to salary reduction is not an hra and is subject_to the rules under sec_125 see also revrul_2002_41 2002_2_cb_75 revrul_2005_24 2005_1_cb_892 revrul_2006_36 2006_36_irb_353 under sec_125 unused contributions at the end of a coverage period may generally not be carried forward and used in subsequent coverage periods revrul_75_539 1975_2_cb_45 describes two labor contracts contract a provides that upon retirement an employee will receive a portion of accumulated unused sick leave credits as a cash payment or at the election of the employee the payment may be applied to continue the employee’s participation in the employer’s health plan contract b provides that the value of a portion of the accumulated unused sick leave credits will be used to pay for continued participation in the employer’s health plan revrul_75_539 holds that under contract a the value of unused accumulated sick leave credits used to continue health coverage is constructively received by the retired employee under sec_451 of the code and therefore is includible in the retired employee’s gross_income under contract a the amount of the premium payments is considered an employee contribution out of salary and not a contribution by the employer under sec_106 of the code however under contract b the value of unused accumulated sick leave credits which may not be received in cash is not constructively received by the retired employee but is a contribution by the employer to the employer’s health plan that is excludable from the retired employee’s gross_income under sec_106 of the code plr-125738-06 rev_rul describes a health_reimbursement_arrangement situation of the ruling states that when an employee retires the employer automatically and on a mandatory basis as determined under the plan contributes an amount to the reimbursement plan equal to the value of all or a portion of the retired employee’s accumulated unused vacation and sick leave relying on revrul_75_539 the ruling concludes that the reimbursement plan described in situation is an hra that meets the requirements for tax-favored treatment based on the trust and plan as submitted on date and as subsequently amended by submissions dated date and date and on the authorities cited above we conclude that employer contributions paid to trust and payments made from trust which are used exclusively to pay for eligible medical_care expenses of retired employees their spouses and dependents are excludable from the gross_income of retired employees and retired employees’ spouses and dependents under sec_106 and sec_105 of the code no opinion is expressed as to the federal tax consequences of the transaction under any other section of the code or statute other than those specifically stated above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
